Citation Nr: 0923200	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  07-03 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Propriety of severance of service connection for low back 
disability.  

2.  Entitlement to a compensable rating for low back 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1996 to August 
2001.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which severed service connection 
for a low back disability.  

In June 2005, the Veteran requested a hearing.  An RO hearing 
was scheduled for October 2005, and the Veteran was notified.  
The Veteran failed to appear for the hearing.  To the Board's 
knowledge, the Veteran has offered no explanation as to why 
he was unable to appear for the scheduled hearing, and he has 
since made no request for another hearing.  Accordingly, the 
Board will proceed to a decision on this appeal, as if the 
Veteran's hearing request had been withdrawn.  
 
The issue of entitlement to a compensable rating of a low 
back disability addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record does not establish that the award of 
service connection for the Veteran's low back disability was 
clearly and unmistakably erroneous.


CONCLUSION OF LAW

The severance of service connection for the Veteran's low 
back disability was improper.  38 U.S.C.A. §§ 1110, 7105 
(West 2002); 38 C.F.R. §§ 3.105, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Inasmuch, as the propriety of the severance of service 
connection involves a determination as to clear and 
unmistakable error (CUE), the VCAA is not for application.  
See Livesay v. Principi, 15 Vet. App. 165 (2001); see also 
Parker v. Principi, 15 Vet. App. 407 (2002).

In cases involving the severance of service connection, which 
is an action initiated by the RO as opposed to the Veteran, 
there are particular notification and assistance procedures 
that VA must perform.  38 C.F.R. § 3.105(d), (i).  In the 
decision below, the Board has restored service connection for 
low back disability.  Accordingly, regardless of whether VA 
successfully met its notification and assistance obligations, 
no harm or prejudice to the appellant has resulted.  See, 
e.g., Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Legal Criteria

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that the final rating 
decision granting service connection was "clearly and 
unmistakably erroneous," and only after certain procedural 
safeguards have been met. 38 C.F.R. § 3.105(d); see also 
Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. 
Brown, 6 Vet. App. 166 (1994).

Specifically, when severance of service connection is 
contemplated, a rating decision proposing severance will be 
prepared, setting forth all material facts and reasons.  The 
Veteran will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefore and will be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained.  38 C.F.R. §§ 3.103(b)(2), 
3.105(d); see Baughman v. Derwinski, 1 Vet. App. 563, 566 
(1991).  The Court has held that section 3.105(d) places the 
same burden of proof on VA when it seeks to sever service 
connection as 38 C.F.R. § 3.105(a) places upon a claimant 
seeking to have an unfavorable previous determination 
overturned.  See Baughman, supra.

Clear and unmistakable (CUE) is defined as "a very specific 
and rare kind of 'error.' It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993) 
(emphasis in original).

To support a conclusion that CUE was present under 38 C.F.R. 
§ 3.105(a) in a prior determination, a finding must be made 
that either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and a determination that there was clear and 
unmistakable error must be based upon the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  
However, it has also been held that, although the same 
standards apply 
in a determination of CUE error in a final decision under 
section 3.105(a) and a determination as to whether a decision 
granting service connection was the product of CUE for the 
purpose of severing service connection under section 
3.105(d), section 3.105(d) does not limit the reviewable 
evidence to that which was before the RO in making its 
initial service connection award.  Daniels, 10 Vet. App. at 
480.

The Court has reasoned that, because 38 C.F.R. § 3.105(d) 
specifically states that "[a] change in diagnosis may be 
accepted as a basis for severance," the regulation clearly 
contemplates the consideration of evidence acquired after the 
original granting of service connection.  Thus, "[i]f the 
Court were to conclude that . . . a service-connection award 
can be terminated pursuant to § 3.105(d) only on the basis of 
the law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  Id.

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Analysis

In this case, the RO severed the Veteran's service connection 
for a low back disability, based upon a finding of clear and 
unmistakable error in the original August 2001 grant of 
service connection.  Specifically, the RO found that the 
evidence did not establish that the Veteran had a chronic 
disability in service or during a VA examination.  After a 
careful consideration of the record under the laws and 
regulations set forth above, the Boards finds the high 
evidentiary burden of showing clear and unmistakable error 
has not been met, and the severance of service connection was 
improper.

Review of the record shows that RO granted entitlement for 
vocational rehabilitation in August 2001.  In this decision, 
the RO granted service connection for a low back disability 
and assigned a 10 percent rating for the purpose of 
establishing entitlement to vocational rehabilitation.  
Subsequently, in October 2001, the Veteran and his 
representative filed a claim for entitlement to service 
connection recurrent back pain.  In December 2001, the 
Veteran was afforded a VA examination.  The examination 
report showed that the Veteran had a history of back pain.  
It does not appear that the claims file was provided to the 
examiner during this examination.  In January 2002, the RO 
denied the Veteran's claim for entitlement to service 
connection for a low back disability.  The RO noted in the 
decision that the Veteran had been diagnosed with acute low 
back strain in June 1999 during service.  The RO stated that 
there was no permanent residual or chronic disability shown 
in the service treatment records or evidence following 
service that would warrant service connection.  

The Veteran filed a notice of disagreement with this 
decision.  A statement of the case was issued but an appeal 
was not perfected.  The Veteran instead submitted additional 
VA treatment records showing a diagnosis of degenerative disc 
disease.  A VA examination conducted in February 2005 notes a 
diagnosis of low back pain due to herniated disks at L5-1 and 
L4-5.  The Veteran's claims file was not provided to the 
examiner during this examination.  In a June 2005 decision, 
the RO found that the decision denying service connection for 
low back condition was clearly and unmistakably erroneous and 
therefore granted service connection for the Veteran's low 
back disability and assigned a noncompensable rating.  The RO 
explained that the August 2001 decision Vocational 
Rehabilitation Rating Decision was legally binding and could 
only be reversed on appeal.  In the same decision, the RO 
proposed to sever service connection for a low back 
disability explaining that the low back strain shown in the 
service treatment records was not a chronic condition subject 
to service connection and there had been no current back 
condition found during the December 2001 examinations.  

On June 16, 2005, the Veteran was sent notice of the proposal 
to sever service connection for a low back disability.  In 
August 2005, the Veteran filed a claim for an increased 
rating for his low back disability claiming that it had 
worsened.  In October 2005, the RO severed the Veteran's 
service connection for a low back disability, effective 
January 1, 2006.  The RO found that the Vocational 
rehabilitation decision, dated August 3, 2001, was clearly 
and unmistakably erroneous in granting service connection for 
this condition because the evidence failed to show a chronic 
disability in service or during VA examination.  The Veteran 
was afforded a VA examination in November 2006 to determine 
whether the Veteran's current low back disability was related 
to the Veteran's service.  The examiner opined that it was 
less likely than not that the Veteran's current disability 
was related to his service.  The Veteran appealed the issue 
of propriety of severance of service connection for a low 
back disability.  In August 2008, the Veteran submitted a 
private treatment record to the Board that states that the 
Veteran's current disability was more likely than not, 
sustained as a direct or indirect results of military service 
in the Navy.  

First, the Board finds the procedural background of this case 
to be troubling.  For instance, the RO proposed to sever 
service connection in the same decision that the RO granted 
service connection for the Veteran's low back disability.  In 
essence, the RO found that there was clear and unmistakable 
error in the decision denying the Veteran's service 
connection and clear and unmistakable error in the decision 
that granted the Veteran service connection.  When severance 
of service connection is warranted, a rating proposing 
severance will be prepared setting forth all material facts 
and reasons.   38 C.F.R. § 3.105(d) (2008).  In the June 2005 
decision, the RO merely mentioned that it was proposing to 
sever the Veteran's service connection due to no chronic 
disability in service and no current disability found in 
December 2001 examinations.  This decision did not set forth 
all material facts and reasons for proposing to sever service 
connection for the Veteran's low back disability, and, in 
fact, excluded certain pieces of relevant evidence, such as 
the February 2005 diagnosis.   For these reasons and the 
reasons set forth below, the Board finds that the RO's 
severance of service connection for the Veteran's low back 
disability was improper.

The Board observes that a finding of CUE must be based upon 
an error of fact or law, not a disagreement as to how facts 
were weighed or evaluated.  See Fugo, 10 Vet. App. at 479.  
In June 2005, the RO proposed to sever service connection for 
the Veteran's low back disability based primarily on the 
Veteran's service treatment records and two VA examinations 
conducted in December 2001.  The RO explained that the 
complaints of back pain in service were not chronic 
conditions and that the December 2001 examiner found no 
current back disability.  The RO failed to consider or even 
discuss the February 2005 VA examination which provided a 
current diagnosis for low back pain due to herniated disks.  
Therefore, to the extent that severance of service connection 
was based upon how the RO weighed the facts, the finding of 
CUE was improper.

The Board notes again that the allowance of service 
connection may only be severed upon a showing that the grant 
of service connection was a product of CUE, shown to be an 
error which leads to a later conclusion as to which 
reasonable minds could not differ.  It is recognized that the 
RO's decision to sever service connection was based, in 
significant part, upon the December 2001 examination reports.  
The RO claims that the Veteran injured his back after the 
December 2001 examinations.  The Board notes that both 
December 2001 VA examinations were inadequate because the 
examiners were not provided the Veteran's claims file for 
review.  If, however, the examinations are considered, it 
should be noted that the Veteran complained of current back 
pain during the examinations.  In February 2005, before the 
RO proposed to sever the Veteran's service connection, a VA 
examiner diagnosed the Veteran with back pain due to 
herniated disks.  As noted above, the RO did not mention this 
diagnosis in its decision to sever the Veteran's service 
connection.  

Since the time that the RO severed the Veteran's service 
connection, two opinions have been added to the file.  The 
Court has stated that "the severance decision focuses-not on 
whether the original decision was clearly erroneous-but on 
whether the current evidence established that service 
connection is clearly erroneous."  Stallworth v. Nicholson, 
20 Vet. App. 482, 488 (2006).  A November 2006 VA examiner 
opined that the Veteran's current back disability was less 
likely than not due to the Veteran's service.  In his 
rational, the examiner explained that the Veteran had minimal 
problems with his back during the December 2001 examination.  
In August 2007, the Veteran submitted a private treatment 
record to the Board.  The private physician opined that it is 
more likely than not that the Veteran's current disability is 
related to the Veteran's service.  These contrary findings 
indicate that the issue of causality of the Veteran's low 
back disability, based upon the medical evidence of record, 
is an issue as to which reasonable minds could differ.   See 
Fugo v. Brown, 6 Vet. App. at 43.  

Accordingly, the Board finds that the evidence does not 
establish CUE in the Veteran's grant of service connection, 
and service connection for low back disability must be 
restored.

ORDER

The severance of service connection for a low back disability 
by the RO in October 2005, effective January 1, 2006, was 
improper, and the appeal for restoration of service 
connection is granted.


REMAND

As the Veteran's service connection is restored, the Board 
finds that a new VA examination is warranted in order to 
determine the current severity of the Veteran's low back 
disability.  The Veteran's last VA examination was in 
November 2006.  

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

After the Veteran is afforded a new VA examination, the RO 
should consider the Veteran's request for a 100 percent 
rating due to back surgery in 2005 when it determines the 
Veteran's disability evaluation.

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent medical records pertaining to 
treatment or evaluation of the Veteran's 
low back disability, to include any 
pertinent VA medical records for the 
period since November 2006.

2.  Then, the Veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his 
service-connected low back disability.  
The claims folder must be made available 
to and be reviewed by the examiner.

The examiner should describe all 
symptomatology and functional impairment 
due to the Veteran's service-connected 
low back disability.  Any indicated 
studies, including X-ray studies and 
range of motion testing in degrees, 
should be performed.

The examiner should note the exact 
measurements for forward flexion, 
extension, lateral flexion, lateral 
rotation and specifically identify any 
excursion of motion accompanied by pain.  
The examiner should identify any 
objective evidence of pain and provide an 
assessment of the degree of severity of 
any pain.

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion. If this is not feasible, the 
examiner should so state.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare- 
ups. If this is not feasible, the 
examiner should so state.

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected disability, to include 
reflex changes, characteristic pain, and 
muscle spasm.  If neuropathy is present, 
the examiner should identify the nerve 
involved, and state whether there is 
complete or incomplete paralysis of the 
nerve. If incomplete paralysis is 
present, the examiner should provide an 
opinion as to whether it is mild, 
moderate, moderately severe or severe.  
If muscle spasm or guarding is present, 
the examiner should state whether it is 
severe enough to result in an abnormal 
gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal 
kyphosis.  The examiner should assess the 
frequency and duration of any episodes of 
intervertebral disc syndrome disability, 
and in particular should assess the 
frequency and duration of any episodes of 
acute signs and symptoms of 
intervertebral disc syndrome that require 
bed rest prescribed by a physician and 
treatment by a physician.

The examiner should also provide an 
opinion concerning the impact of the 
service-connected low back disability on 
his ability to work.

The rationale for all opinions expressed 
should also be provided.  

3. The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4. Then, the RO or the AMC should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


